Per Curiam.
Trespasses committed by more than one are joint and several; and trespassers, like joint and several obligors, or several indorsers of a bill or note, may be sued severally, though the plaintiff can recover but one satisfaction. He may severally proceed to judgment against all, and have his election de melioribus damnis, unless he has actually received satisfaction from one; and in that case, it may, as in Duane vs. Micken, 4 Yeates, 437, be pleaded in bar of further prosecution. As satisfaction was not had in this case, the judgment could not be pleaded in bar of an action against the witness, who, consequently had no fixed interest in promoting a recovery. He had a contingent interest in the chance that the plaintiff would follow a recovery with execution, and procure payment by compulsion, which would certainly relieve him, but it was too remote and uncertain to affect his competency.
Judgment reversed, and venire de novo awarded.